             Case 1:21-cv-00532-SAG Document 36 Filed 04/21/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                               *

         Plaintiff,                           *

v.                                            *              Case No.: SAG-21-532

M&T BANK,                                     *

         Defendant.                           *

*        *       *      *      *       *      *       *      *       *      *       *      *

       DEFENDANT M&T BANK’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
     “MOTION TO STRIKE” a/k/a “OBJECTION TO ADMISSIBILITY OF EVIDENCE”

         Defendant M&T Bank (“M&T”), through its undersigned counsel, respectfully submits

this Response in Opposition to Plaintiff’s “Motion to Strike” a/k/a “Objection to Admissibility of

Evidence” (“Plaintiff’s Motion”) (ECF No. 32), and states as follows:

         Nothing in Plaintiff’s Motion explains or even suggests a legitimate basis on which to

strike M&T’s Consolidated Response in Opposition to Plaintiff’s Motion to Strike and Reply

Memorandum in Further Support of Motion to Dismiss (“M&T’s Consolidated Response) (ECF

No. 31). Indeed, Plaintiff does not argue or assert that there is anything “redundant, immaterial,

impertinent, or scandalous” in M&T’s Consolidated Response so as to warrant relief under Rule

12(f).

         Admittedly, Plaintiff’s Motion does correctly note that the link and website referenced in

M&T’s Consolidated Response (and attached as Exhibit D (ECF No. 31-2)) inadvertently refers

to a prior (albeit substantially similar) version of the M&T credit card agreement. While M&T

recognizes this mistaken reference, the fact remains that the updated version of the credit card

agreement (dated May 1, 2020) that governs Plaintiff’s account also is readily available on
          Case 1:21-cv-00532-SAG Document 36 Filed 04/21/21 Page 2 of 3



M&T’s website at: https://www3.mtb.com/content/dam/mtb-web/mtb-migration/pdfs/summary-

visa-account-terms.pdf (accessed April 21, 2021). For ease of reference, a copy of this website

is attached hereto as Exhibit E. The website reflected in Exhibit 1 can be accessed by clicking

on the “pricing information” link in the Disclosures section of the “M&T Bank Credit Cards”

landing page, https://www3.mtb.com/personal-banking/credit-cards (accessed April 21, 2021).1

        Accordingly, and notwithstanding the inadvertent reference to the prior version of the

credit card agreement, the argument set forth in M&T’s Consolidated Response with respect to

TILA’s claim fully illustrates that Plaintiff is unable to state a plausible claim for relief.2

        For the foregoing reasons, M&T respectfully submits that Plaintiff’s “Motion to Strike”

a/k/a “Objection to Admissibility of Evidence” (ECF No. 32) should be DENIED.


                                                    Respectfully submitted,

                                                    /s/ Brian L. Moffet
                                                    Brian L. Moffet (Fed. Bar No. 13821)
                                                    Michael B. Brown (Fed. Bar No. 19641)
                                                    MILES & STOCKBRIDGE P.C.
                                                    100 Light Street
                                                    Baltimore, Maryland 21202
                                                    Tel: (410) 727-6464
                                                    bmoffet@milesstockbridge.com
                                                    mbbrown@milesstockbridge.com

                                                    Attorneys for Defendant M&T Bank




1
  Notably, this website was the second search result when undersigned Counsel searched on Google for
“m&t credit card agreement”.
2
  If this Court so directs, M&T is prepared to file a corrected version of its Consolidated Response
addressing the inadvertent reference described herein.


                                                   2
         Case 1:21-cv-00532-SAG Document 36 Filed 04/21/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2021, a copy of the foregoing was served on the

following via CM/ECF and via first class mail, postage prepaid:

       Bryce Carrasco
       334 Ternwing Drive
       Arnold, MD 21012


                                               /s/ Brian L. Moffet
                                               Brian L. Moffet




                                              3
